ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the applicant’s application filed on 01/22/2021, the Specification, the Abstract, the claims and the Drawings were received. The IDSs received on 07/07/2022, 01/18/2022, 10/01/2021, 06/04/2021, and 01/22/2021 have been considered. 

Priority
3.	 This application is a CON of 16/166,520 10/22/2018 PAT 10902599, 16/166,520 is a CON of 15/157,340 05/17/2016 PAT 10109058, 15/157,340 has PRO 62/322,578 04/14/2016, 15/157,340 is a CIP of 14/975,516 12/18/2015 PAT 9996921, 15/157,340 has PRO 62/196,997 07/25/2015, 14/975,516 has PRO 62/196,997 07/25/2015
14/975,516 has PRO 62/162,795 05/17/2015, 15/157,340 has PRO 62/162,795 05/17/2015.

Allowed Claims
4.        After a thorough review of the claims and the applicant’s specification and performing an updated search of applicable prior art, pending claims 1-20 are in condition for allowance.
Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 17, and 19 are allowable over the prior art of record. The remaining claims are dependent of claims 1, 17, or 19 respectively, therefore, are allowed.

Regarding claim 1, the claim comprises the steps of: receiving optical coherence tomography data for a stented blood vessel, the optical coherence tomography data comprising a plurality of image frames; storing the optical coherence tomography data in a memory device of an intravascular data collection system; analyzing the plurality of image frames to identify stent struts on a per frame basis; combining strut information from a neighborhood of frames of the plurality of image frames to create multi-frame data; and determining, from the multi-frame data, a maximum angular gap between any two adjacent struts.

After further reviewing the claim and the applicant’s specification and performing an updated search of applicable prior art, the most pertinent prior arts is Wang et al (“Automatic stent strut detection in intravascular optical coherence tomographic pullback runs”, Int. J. Cardiovase Imaging, 2013). However, neither the prior art alone nor in combination with others discloses the combination of these above features recited in the claim. Thus, claim 1 is placed in condition for allowance.

Regarding claims 17, and 19, each of them essentially incorporates the features of claim 1 and thus, is a unique combination of features that are not obvious over the art of record.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wang et al, “Automatic stent strut detection in intravascular optical coherence tomographic pullback runs”, Int. J. Cardiovase Imaging, 2013.
Unal, et al, “Shape-Driven Segmentation of the Arterial Wall in Intravascular Ultrasound Images”, IEEE, 2008.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        8/10/2022